                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA


CAMERON SHEPHERD,                                No. 2:19-cv-0084 JAM DB P

                   Plaintiff,

           v.

ROBERT NUESCHMID, et al.,
                                                 ORDER & WRIT OF HABEAS CORPUS
                   Defendants.                   AD TESTIFICANDUM
                                          /

Cameron Shepherd, CDCR # V-77471, a necessary and material witness in a settlement
conference in this case on May 19, 2020, is confined in California State Prison, Sacramento
(SAC), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Carolyn K. Delaney, by video conference from his place of
confinement, to the U. S. District Court, Courtroom #24, 501 I Street, Sacramento, California
95814, on Tuesday, May 19, 2020 at 9:30 a.m.

                                  ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
           commanding the Warden to produce the inmate named above, by video conference, to
           participate in a settlement conference at the time and place above, until completion of the
           settlement conference or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is
           ordered to provide the new custodian with a copy of this writ.

        3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
           prison no less than two days prior to the settlement conference that the prison’s video-
           conference equipment will connect to the court’s system. Any difficulties shall
           immediately be reported to Judy Streeter, Courtroom Deputy, at (916) 930-4004.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SAC, P.O. Box 290002, Represa, California 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

/////

/////
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: April 2, 2020




                                                /s/ DEBORAH BARNES
                                                UNITED STATES MAGISTRATE JUDGE




DLB:9
DB/prisoner-civil rights/shep0084.841(b)(002)
